
	

114 HRES 541 IH: Expressing support for designation of June 2016 as “National Gun Violence Awareness Month”.
U.S. House of Representatives
2015-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 541
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2015
			Mr. Rangel (for himself and Mr. Jeffries) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing support for designation of June 2016 as National Gun Violence Awareness Month.
	
	
 Whereas annually on average 32,514 people die from gun violence; Whereas annually on average over 108,000 people including 17,000 children in the United States are shot in murders, assaults, suicides and suicide attempts, unintentional shootings, or by police intervention;
 Whereas annually on average 2,677 children die from gun violence; Whereas on average 31 people in the United States are murdered with guns every day and 151 are treated for a gun assault in an emergency room;
 Whereas 1 in 3 people in the United States know someone who has been shot; Whereas every day on average 55 people kill themselves with a firearm, and 46 people are shot or killed in an accident with a gun;
 Whereas the United States firearm homicide rate is 20 times higher than the combined rates of 22 countries that are our peers in wealth and population;
 Whereas a gun in the home is 22 times more likely to be used to kill or injure in a domestic homicide, suicide, or unintentional shooting than to be used in self-defense; and
 Whereas June 2016 would be an appropriate month to designate as National Gun Violence Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Gun Violence Awareness Month and the goals and ideals of that month; and (2)calls on the people of the United States to—
 (A)promote greater awareness about gun violence and gun safety; (B)concentrate annual heightened attention to gun violence during the summer months, when gun violence typically increases; and
 (C)bring citizens and community leaders together to discuss ways to make the communities safer.  